Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 1 of 21




                         Exhibit A
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 2 of 21                              5/8/2020 3:55 PM
                                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                                                      Envelope No. 42856500
                                                                               2020-28551 / Court: 152                                                       By: Courtni Gilbert
                                                                                                                                                      Filed: 5/8/2020 3:55 PM



                                                                                         CAUSE NO.
                                                     BASIC SOLUTIONS LTD                          §                      IN THE DISTRICT COURT
                                                     Plaintiff                                    §
                                                                                                  §
                                                     v.                                           §
                                                                                                  §                      HARRIS COUNTY, TEXAS
                                                     RIO GRANDE FOOD PRODUCTS,                    §
                                                     INC. D/B/A RIO GRANDE FOOD                   §
                                                     CORP.                                        §
                                                     Defendant                                    §                            JUDICIAL DISTRICT

                                                             PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES,
                                                             REQUEST FOR PRODUCTION, INTERROGATORIES & ADMISSIONS

                                                            Plaintiff Basic Solutions LTD files its Original Petition against Defendant Rio Grande

                                                     Food Products Foods Inc. D/B/A Rio Grande Food Corp. and its Request for Disclosures, Requests

                                                     for Production, Interrogatories and Admissions to Defendant Rio Grande Food Products Foods

                                                     Inc. D/B/A Rio Grande Food Corp. and would serve, show and plead the following:

                                                                                                  I.
                                                                                       NATURE OF THE LITIGATION

                                                            On November 5, 2018, Defendant Rio Grande Food Products Foods Inc. D/B/A Rio

                                                     Grande Food Corp. contracted Plaintiff Basic Solutions LTD to serve as the exclusive sales and

                                                     service representative for the Sales Regions for a period of two years. During the existence of the

                                                     agreement, Defendant failed to pay all commissions and perpetuated fraud by concealing
Certified Document Number: 90502925 - Page 1 of 16
CertifiedDocumentNumber:90502925-Page1of16




                                                     commissions owed to Plaintiff.

                                                                                               II.
                                                                           DISCOVERY CONTROL PLAN & RULES COMPLIANCE

                                                            Pursuant to Rule 190.3 of the Texas Rules of Civil Procedure, Level 2 shall control the

                                                     discovery of this case until the Court issues a discovery control plan under rule 190.4. Plaintiff

                                                     contends that the jury is the sole decision maker on the amount of damages suffered by Plaintiff,

                                                     but as required by Texas Rules of Civil Procedure 47, Plaintiff seeks monetary relief of greater
                                                         Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 3 of 21




                                                     $200,000 but less than $1,000,000, including damages of any kind, penalties, costs, expenses, pre-

                                                     judgment interest and attorney's fees.

                                                                                                    III.
                                                                                                  PARTIES

                                                            Plaintiff Basic Solutions LTD ("Basic Solutions") is a Texas corporation with its principal

                                                     office in Harris County, Texas.

                                                            Defendant Rio Grande Food Products Inc. D/B/A Rio Grande Foods Corp ("Rio Grande")

                                                     is a Maryland Corporation doing business in Harris County, Texas, that may be served with process

                                                     through its President and Registered Agent for Service of Process, Jonathan Alvarado, at 3009

                                                     Pasadena Freeway, Suite 160, Pasadena, TX 77503. Citation is requested so a private process

                                                     server may effectuate service on Defendant Rio Grande.

                                                                                                    IV.
                                                                                         VENUE & JURISDICTION

                                                            Venue is proper in Harris County, Texas pursuant to CPRC §15.002(a)(1) because it's the

                                                     county in which all or a substantial part of the omission of the events or omission giving rise to

                                                     the claim occurred.

                                                            Venue is proper in Harris County, Texas pursuant to CPRC §15.002(3) because it's the

                                                     county in which Defendant Rio Grande has its principal office in this state.
Certified Document Number: 90502925 - Page 2 of 16
CertifiedDocumentNumber:90502925-Page2of16




                                                            Venue is proper in Harris County, Texas pursuant to CPRC §15.035 because it's the county

                                                     in which Defendant Rio Grande agreed to pay Plaintiff.

                                                            Venue is proper in Harris County, Texas pursuant to CPRC §15.092 because it's the county

                                                     in which Defendant Rio Grande agreed to as the exclusive jurisdiction for a breach of the Broker

                                                     and Merchandising Services Agreement.



                                                                                                                                                Page 2
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 4 of 21




                                                            Venue is proper in Harris County, Texas pursuant to CPRC §15.093 because it's the county

                                                     in which all or a substantial part of damage inflicted on Plaintiff occurred.

                                                            Jurisdiction is proper in this Court because the amount in controversy is in excess of the

                                                     minimum jurisdictional limits of this Court.

                                                            Plaintiff further objects to removal to federal court as both parties equally have the ability

                                                     to bring suit in either Harris County state courts or the United States District Court for the Southern

                                                     District of Texas, Houston Division. The mutual forum-selection clause within the Agreement

                                                     gives Plaintiff the "first-mover advantage . . . [and] the other party cannot challenge that choice."

                                                     Whitaker v. Vista Staffing Sols., Inc., No. H-17-0876, 2017 U.S. Dist. LEXIS 107374, at *8 (S.D.

                                                     Tex. 2017).

                                                                                                       V.
                                                                                                    FACTS

                                                            A. The Agreement

                                                            Rio Grande Products, Inc. is a Maryland corporation that was started on June 29, 1990,

                                                     with its principal office in Pasadena, Texas. On April 12, 2011, Rio Grande Products, Inc. changed

                                                     its name to Rio Grande Food Products Inc. ("Rio Grande"). Rio Grande is a vertically integrated

                                                     manufacturing and distribution company that specializes in the manufacture of Latin grocery

                                                     products.
Certified Document Number: 90502925 - Page 3 of 16
CertifiedDocumentNumber:90502925-Page3of16




                                                            On November 5, 2018, Rio Grande entered into a Broker and Merchandising Services

                                                     Agreement (the "Agreement") with Basic Solutions. Pursuant to the confidential marker on the

                                                     agreement, the Agreement is confidential, and its disclosures are no greater than necessary. As

                                                     such, Basic will not attach the Agreement and will generally reference its provisions as necessary.

                                                             The Agreement was for a term of two years. For these two years, Basic was designated


                                                                                                                                                     Page 3
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 5 of 21




                                                     as the sole and exclusive sales and service representative for Rio Grande in the Sales Regions

                                                     agreed upon by the parties. With such designation, Basic was to negotiate all sales and servicing

                                                     of the agreed products provided by Rio Grande in the designated Sales Regions. Rio Grande and

                                                     Basic agreed that the products covered by the Agreement encompassed all of Rio Grande's

                                                     products. The Sales Regions are the states of Texas, Kansas, Illinois, Oklahoma, and Arkansas.

                                                     Pursuant to the Agreement, Rio Grande could either: (1) not make any sales of any of its products,

                                                     either through themselves or a third-party, within the designated Sales Regions other than those

                                                     negotiated by Basic; or (2) pay Basic commission on any sales made not through Basic at the rate

                                                     designated by the Agreement. During the term of the Agreement, Rio Grande contracted to

                                                     cooperate with Basic to fulfill purchase orders brought by Basic and to do other things such as

                                                     facilitate sales of the products in the Sales Regions.

                                                            Rio Grande agreed to pay Basic commissions on the sale of Rio Grande's products. For

                                                     brokerage services provided in the Sales Regions, Rio Grande agreed to pay five percent (5%) of

                                                     the gross sales price less discounts on the sums actually collected for any sales of any products

                                                     sold by Rio Grande to both existing and new customers. For merchandising services, Rio Grande

                                                     agreed to pay five percent (5%) of the gross sales price less discounts only on the sums actually

                                                     collected for any sales of any products sold by Rio Grande to new customers outside of Texas.
Certified Document Number: 90502925 - Page 4 of 16
CertifiedDocumentNumber:90502925-Page4of16




                                                            Rio Grande was required to provide Basic a monthly statement of sales the Sales Region

                                                     on the 1st day of the subsequent month. Within ten (10) days of the monthly statements, Rio Grande

                                                     was to pay Basic the owed commissions. On September 10, 2019, the parties amended the

                                                     Agreement so that Rio Grande agreed to pay Basic commission on all of Rio Grande's existing

                                                     customers in Texas with a start date of May 1, 2019.



                                                                                                                                                Page 4
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 6 of 21




                                                                B. Contemplation of Termination

                                                                On January 7, 2020, a year and a month after the Agreement began, the parties

                                                     contemplated terminating the Agreement. The parties signed a Contract Termination Agreement

                                                     (the "Termination Agreement"). As part of the Termination Agreement, Rio Grande agreed to pay

                                                     Basic $50,000 on the date of signing and $20,000 after 90 days of signing. In exchange for the two

                                                     payments, Basic was to operate as a broker for 90 days and then cease its obligations under the

                                                     Agreement. Basic agreed to not charge any commissions for sales made after January 7 and waive

                                                     any subsequent claims arising from the Agreement. But Basic still maintained claims for

                                                     commissions through January 6, 2020.

                                                                Rio Grande paid $50,000 on January 7, 2020 as required by the Termination Agreement.

                                                     On April 1, 2020, eighty-five days after January 7, 2020, Basic received a payment from Rio

                                                     Grande of $20,000 with no instructions. Basic applied the payment to outstanding commissions.

                                                     Basic informed Rio Grande of applying that credit to prior commissions. After notice, Rio Grande

                                                     did protest the application.

                                                                Because the second payment pursuant to the Termination Agreement was never paid, the

                                                     Termination Agreement was not perfected. Without being perfected, the Termination Agreement

                                                     is void.
Certified Document Number: 90502925 - Page 5 of 16
CertifiedDocumentNumber:90502925-Page5of16




                                                                To date, Basic has cured, if necessary, any breach by Basic of the Agreement. Basic has

                                                     continued to operate under the Agreement, fulfilling all of its obligations and duties in good faith.

                                                                C. The Breach

                                                                Throughout the existence of the Agreement, Rio Grande and Basic routinely corresponded

                                                     regarding the statements, commissions, and invoicing of said commissions. Rio Grande routinely

                                                     delivered monthly statements for commissions, which only identified sales in earned in Houston,
                                                                                                                                                   Page 5
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 7 of 21




                                                     Texas. But Rio Grande never turned over statements of any other sales in Texas and the remaining

                                                     Sales Regions of Kansas, Illinois, Oklahoma, and Arkansas. To date, Basic has been unable to

                                                     accurately invoice the commissions contracted for and are due said commissions. Additionally,

                                                     Rio Grande has at times refused to execute purchase orders brought by Basic to Rio Grande for

                                                     third-party purchases, causing loss of commissions to Basic.

                                                               Independently of the missing monthly statements to Basic, Rio Grande is hiding sales made

                                                     in Texas and Houston, and continue to hide sales made to customers to avoid paying the

                                                     commission owed to Basic.

                                                               As a result of Rio Grande's breaches and fraud, Basic has been purloined commissions

                                                     which are due and has suffered damages.

                                                                                                     VI.
                                                                                               CAUSES OF ACTION

                                                               The preceding paragraphs are incorporated herein by reference to the proceeding causes of

                                                     action.

                                                     A. Breach of Contract

                                                               The elements of a claim for breach of contract are: (1) there is a valid, enforceable contract;

                                                     (2) the plaintiff is a proper party to bring suit for breach of contract; (3) the plaintiff performed,

                                                     tendered performance of, or was excused from performing its contractual obligations; (4) the
Certified Document Number: 90502925 - Page 6 of 16
CertifiedDocumentNumber:90502925-Page6of16




                                                     defendant breached the contract; and (5) the defendant's breach caused the plaintiff injury.

                                                               There was a valid agreement between Basic and Rio Grande. Basic performed its

                                                     obligations under the Agreement by providing broker and merchandising services to Rio Grande.

                                                     Rio Grande breached the Agreement when they failed to: provide accurate monthly statements for

                                                     the Sales Regions, fulfill purchase orders brought by Basic to Rio Grande, and pay commissions


                                                                                                                                                       Page 6
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 8 of 21




                                                     on sales made in all the Sales Regions. As a result of Rio Grande's breaches, Basic suffered

                                                     damages, including, but not limited to, lost commissions.

                                                     B. Fraud

                                                             The elements of a claim for fraud are: (1) defendant made a representation to the plaintiff;

                                                     (2) the representation was material; (3) the representation was false; (4) when the defendant made

                                                     the representation, the defendant (i) knew the representation was false, or (ii) made the

                                                     representation recklessly, as a positive assertion, and without knowledge of its truth; (5) defendant

                                                     made the representation with the intent that the plaintiff act on it; (6) the plaintiff relied on the

                                                     representation; and (7) the representation caused the plaintiff injury.

                                                            Defendant Rio Grande made materially false representation to Basic in regard to the sales

                                                     made within the Sales Regions of Texas. When Rio Grande made these materially false

                                                     representations through their statements delivered to Basic, Rio Grande knew the representations

                                                     made were false, with the intention that Basic only be due and be able to claim commissions on

                                                     the sales falsely reported on the statements. As such, Basic only requested the commissions based

                                                     on false statements, depriving Basic of commissions owed on sales made that were not represented

                                                     on the statements.

                                                     C. Fraud by Non-Disclosure
Certified Document Number: 90502925 - Page 7 of 16
CertifiedDocumentNumber:90502925-Page7of16




                                                             The elements of a claim for fraud are: (1) the defendant concealed from or failed to disclose

                                                     certain facts to the plaintiff; (2) the defendant had a duty to disclose the facts to the plaintiff; (3)

                                                     the facts were material; (4) the defendant knew (i) the plaintiff was ignorant of the facts, and (ii)

                                                     the plaintiff did not have equal opportunity to discover the facts; (5) the defendant was deliberately

                                                     silent when it had a duty to speak; (6) by failing to disclose the facts, the defendant intended to

                                                     induce the plaintiff to take some action or refrain from acting; (7) the plaintiff relied on defendant's
                                                                                                                                                     Page 7
                                                         Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 9 of 21




                                                     nondisclosure; and (8) the plaintiff was injured as a result of acting without the knowledge of the

                                                     undisclosed facts.

                                                            Defendant Rio Grande concealed the sales made in the Sales Regions besides Texas. Rio

                                                     Grande had a contractual duty to disclose the sales made in those Sales Regions to Basic. Those

                                                     facts were material and Rio Grande knew that Basic did not know those sales and did not have

                                                     equal opportunity to discover those sales. Rio Grande has been deliberately silent by failing to

                                                     produce invoices from those sales. By failing to disclose those sales to Basic, Rio Grande intended

                                                     that Basic be unable to claim the commissions they are owed. Basic has relied on Rio Grande's

                                                     nondisclosure by being unable to claim said commissions. As a result of Rio Grande's non-

                                                     disclosure, Basic has been injured and unable to collect the commissions they are owed.


                                                                                                 VII.
                                                                                          DAMAGES & REMEDIES

                                                            The preceding paragraphs are incorporated herein by reference to the proceeding damages

                                                     and remedies. As a result of Defendant Rio Grande's breaches of contract and fraud Plaintiff has

                                                     suffered the following damages:

                                                        A. Breach of Contract

                                                            Plaintiff is owed and due the commissions it would have received from the sales of
Certified Document Number: 90502925 - Page 8 of 16
CertifiedDocumentNumber:90502925-Page8of16




                                                     Defendant Rio Grande's products by parties other than Basic in the Sales Regions. Plaintiff is

                                                     further owed the lost commissions from orders that Defendant refused to fulfill.

                                                        B. Fraud Damages

                                                            Plaintiff is entitled to all damages caused by Defendant Rio Grande's fraud, including but

                                                     not limited to, lost commissions from sales not reported on statements pursuant to the Agreement.



                                                                                                                                                 Page 8
                                                         Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 10 of 21




                                                        C. Fraud by Non-Disclosure Damages

                                                            Plaintiff is entitled to all damages caused by Defendant Rio Grande's fraud by non-

                                                     disclosure, including but not limited to, lost commissions from sales not reported to Basic for any

                                                     of the Sales Regions besides Texas, pursuant to the agreement.

                                                        D. Attorney's Fee's

                                                            As a result of Defendant Rio Grande's breach of the Agreement, Plaintiffs were forced to

                                                     retain the services of counsel. Plaintiff seeks all reasonable and necessary attorney's fees pursuant

                                                     to the Agreement.

                                                        E. Exemplary Damages

                                                            Plaintiff's injury resulted from Defendant Rio Grande's actual fraud which entitles

                                                     Plaintiffs to exemplary damages under Texas Civil Practice & Remedies Code § 41.003(a).

                                                        F. Damages Are In Jurisdiction of Court.

                                                            Plaintiff's damages exceed the minimum jurisdictional limits of the Court.

                                                                                                  VIII.
                                                                                             RIGHT TO AMEND

                                                            These allegations against Defendant are made acknowledging that this lawsuit is still in

                                                     investigation and discovery. As further investigation and discovery are conducted, additional facts

                                                     will surely be uncovered that may and probably will necessitate further, additional, and/or different
Certified Document Number: 90502925 - Page 9 of 16
CertifiedDocumentNumber:90502925-Page9of16




                                                     allegations, including the potential of adding and/or dismissing parties to the case. The right to do

                                                     so, under Texas law, is expressly reserved.




                                                                                                                                                   Page 9
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 11 of 21




                                                                                               IX.
                                                                     REQUEST FOR DISCLOSURES AND RULES 190.6(C), 203.3(C) & 193.7

                                                               Under the authority of Texas Rule of Civil Procedure 194, Plaintiffs request each

                                                      Defendant disclose, within fifty (50) days of the service of this petition and request, the information

                                                      or material described in Rule 194.2(a) through 194.2(1).

                                                               Plaintiffs request each Defendant produce under Rule 190.6(c) all documents, electronic

                                                      information, and tangible items that the Defendants may use to support its claims or defenses.

                                                               As required under Texas Rule of Civil Procedure 203.3(c), Plaintiff requests that the party

                                                      who receives the original deposition transcript of witnesses produce such deposition transcripts in

                                                      E-transcript format (.ptz) with the electronic signature of the court reporter included.

                                                               Pursuant to Rule 193.7, Plaintiff is serving notice on Defendant with the service of this

                                                      Petition and Discovery that Defendant's production of document responsive to discovery requests

                                                      authenticates the document for use against Defendant unless Defendant, within 10 days of the

                                                      document's production, objects to the authentication and states specifically the basis of the

                                                      obj ecti on.

                                                                                                         X.
                                                                                           REQUEST FOR PRODUCTION

                                                               Plaintiff propound Requests for Production pursuant to Rule 196 of the Texas Rules of
Certified Document Number: 90502925 - Page 10 of 16
CertifiedDocumentNumber:90502925-Page10of16




                                                      Civil Procedure, that Defendants produce or permit the undersigned attorney, to inspect and copy

                                                      or reproduce the items hereinafter requested. Within 50 days after service of these Requests for

                                                      Production, Defendant must serve a written response to the undersigned attorney office at 642

                                                      Heights Blvd., Houston, Texas 77007, including the items requested or stating with respect to each

                                                      request that an inspection and copying or reproduction will be permitted as requested. In the event

                                                      a request is objected to, please specifically state (a) the legal or factual basis for the objection, and
                                                                                                                                                      Page 10
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 12 of 21




                                                      (b) the extent to which each Defendant refuse to comply with the request. Pursuant to Rule 193.2(b)

                                                      of the Texas Rules of Civil Procedure, Defendant must comply with as much of the request to

                                                      which the party has made no objection unless it is unreasonable under the circumstances to do so

                                                      before obtaining a ruling on the objection. Furthermore, demand is made for the supplementation

                                                      of Defendant's answer to these discovery requests as required by Rule 193.5 of the Texas Rules

                                                      of Civil Procedure. Accordingly, Defendant is required to produce the following:

                                                                 1) All contracts and agreements, amendments, or modifications, between
                                                                    Defendant and Plaintiff from November 5, 2018 to present. whether they
                                                                    are in effect or have been terminated.

                                                                 2) All documents representing any sales made to any party within the Sales
                                                                    Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas from
                                                                    November 5, 2018 to present.

                                                                 3) Any and all communications with Plaintiff or its representatives, agents, or
                                                                    employees.

                                                                 4) All documents representing purchase orders brought by Plaintiff to
                                                                    Defendant.

                                                                 5) All documents representing purchase orders with any person or entity
                                                                    within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and
                                                                    Arkansas, not brought by Plaintiff to Defendant rom November 5, 2018 to
                                                                    present.

                                                                 6) All documents representing invoices with any person or entity within the
                                                                    Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas, not
                                                                    brought by Plaintiff to Defendant from November 5, 2018 to present.
Certified Document Number: 90502925 - Page 11 of 16
CertifiedDocumentNumber:90502925-Page11of16




                                                                 7) All documents representing payment for Defendant's goods with any party
                                                                    within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and
                                                                    Arkansas, not brought by Plaintiff to Defendant from November 5, 2018 to
                                                                    present.

                                                                 8) All documents representing sales made by Defendant, through its agents,
                                                                    employees, or representatives, within the Sales Regions of Texas, Kansas,
                                                                    Illinois, Oklahoma, and Arkansas, not brought by Plaintiff to Defendant
                                                                    from November 5, 2018 to present.



                                                                                                                                                 Page 11
                                                      Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 13 of 21




                                                           9) All documents representing any contractual obligations with any person or
                                                              entity other than Basic regarding merchandising, brokerage, or the sale of
                                                              Defendant's products within the Sales Regions of Texas, Kansas, Illinois,
                                                              Oklahoma, and Arkansas from November 5, 2018 to present.

                                                           10) All documents representing any commissions paid to any person or entity
                                                               other than Basic for merchandising, brokerage, or the sale of Defendant's
                                                               products within the Sales Regions of Texas, Kansas, Illinois, Oklahoma,
                                                               and Arkansas from November 5, 2018 to present.

                                                           11) All documents representing any freight expenses paid to any person or
                                                               entity within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and
                                                               Arkansas from November 5, 2018 to present.

                                                           12) All documents representing any of Defendants products being available,
                                                               sold, sent, or distributed to any party within the Sales Regions of Texas,
                                                               Kansas, Illinois, Oklahoma, and Arkansas from November 5, 2018 to
                                                               present.

                                                           13) All monthly statements, pursuant to the agreement, reporting sales for the
                                                               sales within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and
                                                               Arkansas from November 5, 2018 to present.

                                                           14) All monthly statements, pursuant to the agreement, reporting sales within
                                                               the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas that
                                                               were provided to Basic from November 5, 2018 to present.

                                                           15) All correspondence reflecting the delivery of monthly statements, pursuant
                                                               to the agreement, reporting sales to Basic from November 5, 2018 to
                                                               present.

                                                           16) All documents used to calculate commissions owed and due to Basic

                                                           17) All documents evidencing payment of commissions to Basic.
Certified Document Number: 90502925 - Page 12 of 16
CertifiedDocumentNumber:90502925-Page12of16




                                                           18) Any and all communication or communications that evidence Defendant
                                                               informing Plaintiff that they were in breach of the agreement.

                                                           19) Any and all communication or communications referencing the monthly
                                                               statements.

                                                           20) Any and all communication or communications referencing the
                                                               commissions owed to Basic.

                                                           21) Any and all communication or communications referencing the
                                                              Termination Agreement.

                                                                                                                                        Page 12
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 14 of 21




                                                                    22) Any and all documents evidencing or referencing the payment sent to Basic
                                                                        on January 7, 2020.

                                                                    23) Any and all documents evidencing or referencing the payment sent to Basic
                                                                        on April 1, 2020.

                                                                    24) For any affirmative defenses you may assert, provide all documents to
                                                                        support your affirmative defense

                                                                                                      XI.
                                                                                              INTERROGATORIES

                                                               Take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil Procedure,

                                                      Plaintiff propound the First Set ofInterrogatories to each Defendant. You are hereby instructed

                                                      to answer the following interrogatories separately, fully, in writing, and under oath, as required

                                                      by Rule 197.2(d) of the Texas Rules of Civil Procedure, and the provisions of Rule 14 shall not

                                                      apply.

                                                               You are further advised that, pursuant to Rule 193.5, each Defendant who is responding

                                                      to these Interrogatories is under a duty to supplement his/her answer if each Defendant obtains

                                                      information upon the basis of which (a) each Defendant knows that the answer was incorrect

                                                      when made, or (b) each Defendant knows the answer, though correct when made, is no longer

                                                      true and the circumstances are such that each Defendant's failure to amend the answer is in

                                                      substance a knowing concealment.
Certified Document Number: 90502925 - Page 13 of 16
CertifiedDocumentNumber:90502925-Page13of16




                                                               If any space left for your answer is insufficient, please attach a separate sheet to

                                                      complete such answer. The answers shall be served upon the undersigned counsel within 50

                                                      days after the service of these interrogatories. Accordingly, answer the following:

                                                               1)      State the full name of the person answering these interrogatories and
                                                                       identify and person who aided or contributed to the answering of these
                                                                       interrogatories.

                                                               2)      Identify an and all individuals which gathered, prepared, and/or compiled
                                                                       the documents produced in accordance with the requests for production.
                                                                                                                                                   Page 13
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 15 of 21




                                                              3)      Identify any and all parties with who Defendant has supplied with
                                                                      Defendant's products within the Sales Regions of Texas, Kansas, Illinois,
                                                                      Oklahoma, and Arkansas.
                                                              4)      If you contend you do not owe Plaintiff commissions on any sales made or
                                                                      purchase order fulfilled, please state the factual or legal basis for such claim.
                                                                      If there are different reasons for different commissions, please state which
                                                                      claims correspond to which commissions.
                                                              5)      If you contend the Agreement was not a valid agreement, please state the
                                                                      factual or legal basis for such claim.
                                                              6)      Identify all sales or service representatives for the Sales Regions of Texas,
                                                                      Kansas, Illinois, Oklahoma, and Arkansas from January 1, 2018 to
                                                                      November 4, 2018.
                                                              7)      Identify all sales or service representatives other than Basic for the Sales
                                                                      Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas from
                                                                      November 5, 2018 to present.
                                                              8)      Identify all persons whose responsibilities or duties was to create the
                                                                      monthly statements requires in section 2.2 of the Agreement.
                                                                                                        XII.
                                                                                           REQUEST FOR ADMISSIONS

                                                              Plaintiffs propound Requests for Admission. Each Defendant hereby is requested to admit

                                                      the truth of the following matters for the purpose of this action only and subject to all proper

                                                      objections to admissibility which may be made at time of trial. Each of the matters to which an

                                                      admission is requested shall be deemed admitted unless each Defendant delivers responses, either

                                                      denying specifically the matters to which an admission is requested or setting forth in detail the

                                                      reasons why such cannot truthfully be either admitted or denied, to the undersigned counsel for
Certified Document Number: 90502925 - Page 14 of 16
CertifiedDocumentNumber:90502925-Page14of16




                                                      Plaintiffs within fifty (50) days after the delivery of this request.

                                                              Pursuant to Rule 215.4(b) of the Texas Rules of Civil Procedure, take notice that should

                                                      each Defendant fail to admit the authenticity of any document or the truth of any matter as

                                                      requested under Rule 198 and which follows hereunder and Plaintiffs proves the authenticity of

                                                      the document or the truth of the matter, Plaintiffs shall seek an order from the Court requiring each

                                                      Defendant to pay reasonable expenses incurred in making that proof, including but not limited to,
                                                                                                                                                      Page 14
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 16 of 21




                                                      reasonable expenses and attorney's fees incurred in making that proof. Accordingly, admit or deny

                                                      the following request for admission:

                                                      REQUEST NO. 1: Admit or deny that Basic and Rio Grande had a valid Agreement between
                                                      them known as the Broker and Merchandising Services Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 2: Admit or deny that as part of the Agreement, Basic was Rio Grande's
                                                      exclusive broker within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas for
                                                      the term of the Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 3: Admit or deny that as part of the Agreement and amendments, Rio Grande
                                                      was to pay Basic a commission on any brokerage sales by either Basic or any other party within
                                                      the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas for the term of the
                                                      Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 4: Admit or deny that as part of the Agreement and amendments, Rio Grande
                                                      was to pay Basic a commission on any merchandising services by either Basic Solutions or any
                                                      other party within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas for the
                                                      term of the Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 5: Admit or deny that as part of the Agreement and amendments, Rio Grande
                                                      paid Basic a commission on any brokerage sales by either Basic Solutions or any other party within
                                                      the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas for the term of the
                                                      Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 7: Admit or deny that as part of the Agreement and amendments, Rio Grande
                                                      paid Basic a commission on any merchandising services by either Basic Solutions or any other
Certified Document Number: 90502925 - Page 15 of 16
CertifiedDocumentNumber:90502925-Page15of16




                                                      party within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and Arkansas for the term of
                                                      the Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 8: Admit or deny that as part of the Agreement and amendments, Rio Grande
                                                      was to provide Basic a monthly statement listing on any merchandising services by either Basic
                                                      Solutions or any other party within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and
                                                      Arkansas for the term of the Agreement.
                                                      ANSWER:

                                                      REQUEST NO. 9: Admit or deny that as part of the Agreement and amendments, Rio Grande
                                                      was to provide Basic a monthly statement listing on any merchandising services by either Basic
                                                                                                                                                Page 15
                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 17 of 21




                                                      Solutions or any other party within the Sales Regions of Texas, Kansas, Illinois, Oklahoma, and
                                                      Arkansas for the term of the Agreement.
                                                      ANSWER:

                                                                                                XIII.
                                                                                         REQUEST FOR RELIEF

                                                             WHEREFORE, PREMISES CONSIDERED, Plaintiff Basic Solutions LTD prays that

                                                      Defendant Rio Grande Food Products Inc. be cited to appear and answer herein and that after trial,

                                                      Plaintiff recover the all the damages sought above and for such other further relief allowed in law

                                                      and equity.



                                                                                                   Respectfully submit         ,..“7
                                                                                                                                  e,k.e

                                                                                                   HECtOR    p4,ON9ORIA,
                                                                                                   LONGORIVrAll FIRM
                                                                                                   Texas State Bar No. 00794185
                                                                                                   Email: h ector@, I ongori a law . coin
                                                                                                   642 Heights Blvd.
                                                                                                   Houston, Texas 77007
                                                                                                   Telephone:     (713) 929-3996
                                                                                                   Facsimile:     (713) 351-0327
                                                                                                   Attorney for Plaintiff
                                                                                                   Basic Solutions LTD
Certified Document Number: 90502925 - Page 16 of 16
CertifiedDocumentNumber:90502925-Page16of16




                                                                                                                                                 Page 16
              Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 18 of 21




     I, Marilyn Burgess, District Clerk of Harris 11 111
     County, Texas certify that this is a true and El 111
     correct copy of the original record filed and or 0 0
     recorded in my office, electronically or hard 0 0
     copy, as it appears on this date. 0 0
     Witness my official hand and seal of office
     this June 4, 2020


     Certified Document Number.
                        Number:        90502925 Total Pages: 16




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated E El
           are valid. If there is a question regarding the validity of this document and or seal E El
documents am
please e-mail support@hcdistrictclerk.com
                                                                                                                                            5/8/2020 3:55:53 PM
                                                                          Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Marilyn  Page 19    of 21- District Clerk
                                                                                                                                                    Burgess
                                                                                                   CIVIL PROCESS REQUEST                    Harris County
                                                                                                                                            Envelope No: 42856500
                                                                                               2020-28551 / Court: 152                      By: GILBERT, COURTNI N
                                                                                FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE 1EVA31IWN2020 3:55:53 PM
                                                                                 FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

                                                    CASE NUMBER:                                                   CURRENT COURT:

                                                    TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):                     Citation

                                                    FILE DATE OF MOTION:                                                  05 /              08/    2020
                                                                                                                        Month/          Day/        Year
                                                    SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
                                                    1.     NAME:  Rio Grande Food Products Inc. D/B/A Rio Grande Foods Corp
                                                           ADDRESS: 3009 Pasadena Freeway, Suite 160, Pasadena, TX 77503
                                                           AGENT, Of applicable):     Registered Agent for Service of Process Jonathan Alvarado
                                                    TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): Citation
                                                            SERVICE BY (check one):
                                                               CI ATTORNEY PICK-UP                            El CONSTABLE
                                                               2 CIVIL   PROCESS    SERVER-Authorized Person to Pick-up: Andrew     Espinosa                      Phone: 832-526-9822
                                                                  El MAIL                                          El CERTIFIED MAIL
                                                                  El PUBLICATION:
                                                                       Type of Publication:    El COURTHOUSE DOOR, or
                                                                                               El NEWSPAPER OF YOUR CHOICE:
                                                                  CI OTHER, explain

                                                    ******************************************************************************************************



                                                    ****



                                                    2.     NAME:
                                                           ADDRESS:
                                                           AGENT, (if applicable):
                                                    TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type):
                                                            SERVICE BY (check one):
                                                               CI ATTORNEY PICK-UP                                 El CONSTABLE
                                                                  CI CIVIL PROCESS SERVER - Authorized Person to Pick-up:                                         Phone:
                                                                  1=1 MAR,                                         CI   CERTIFIED MAIL
     (-1
CertifiedDocumentNumber:90502926-Page1of2




     t..                                                          CI PUBLICATION:
       o
     ,--,                                                              Type of Publication:    El COURTHOUSE DOOR, or
       et                                                                                      El NEWSPAPER OF YOUR CHOICE:
      a.                                                          El OTHER, explain
        .
      v)
      cl
      a,
      cl
      O
      in
                                                    ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
      a,
      o
       a)                                           NAME: Hector Longoria                                                 TEXAS BAR NO./ID NO.         00794185
       2
                                                    MAILING ADDRESS:               642 Heights Blvd Houston, TX 77007
       z
       +4a)                                         PHONE NUMBER: 713                            929-3996                        FAX NUMBER:      713          351-0327
                                                                    area code                       phone number                                   area code         fax number
      c..)       E
                                                    EMAIL ADDRESS: nancy@longorialaw.com
     A'
     -a
      a)
     W.'
     ....
     U
      0)
                                                                                                                   Page 1 of 2
                                                         rnrn 0       n    Inn
                                                                    Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 20 of 21
                                                       SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE              WILL
                                                                                                                     BE HELD FOR 30 DAYS PRIOR TO
                                                       CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF THE CASE.
                                                       SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES.




                                                    INSTRUMENTS TO BE SERVED:                                                        PROCESS TYPES:
                                                    (Fill In Instrument Sequence Number, i.e. 1st, 2nd, etc.)
                                                                                                                                     NON WRIT:
                                                    ORIGINAL PETITION                                                                CITATION
                                                           AMENDED PETITION                                                          ALIAS CITATION
                                                           SUPPLEMENTAL PETITION                                                     PLURIES CITATION
                                                                                                                                     SECRETARY OF STATE CITATION
                                                                                                                                     COMMISSIONER OF INSURANCE
                                                    COUNTERCLAIM                                                                     HIGHWAY COMMISSIONER
                                                          AMENDED COUNTERCLAIM                                                       CITATION BY PUBLICATION
                                                          SUPPLEMENTAL COUNTERCLAIM                                                  NOTICE
                                                                                                                                     SHORT FORM NOTICE
                                                    CROSS-ACTION:
                                                           AMENDED CROSS-ACTION                                                      PRECEPT (SHOW CAUSE)
                                                           SUPPLEMENTAL CROSS-ACTION                                                 RULE 106 SERVICE

                                                    THIRD-PARTY PETITION:                                                            SUBPOENA
                                                            AMENDED THIRD-PARTY PETITION
                                                            SUPPLEMENTAL THIRD-PARTY PETITION                                        WRITS:
                                                                                                                                     ATTACHMENT (PROPERTY)
                                                    INTERVENTION:                                                                    ATACHMENT (WITNESS)
                                                           AMENDED INTERVENTION                                                      ATTACHMENT (PERSON)
                                                           SUPPLEMENTAL INTERVENTION

                                                    INTERPLEADER                                                                     CERTIORARI
                                                           AMENDED INTERPLEADER
                                                           SUPPLEMENTAL INTERPLEADER                                                 EXECUTION
                                                                                                                                     EXECUTION AND ORDER OF SALE

                                                                                                                                     GARNISHMENT BEFORE JUDGMENT
                                                    INJUNCTION                                                                       GARNISHMENT AFTER JUDGMENT
                                                    MOTION TO MODIFY
                                                                                                                                     HABEAS CORPUS
                                                    SHOW CAUSE ORDER                                                                 INJUNCTION
                                                                                                                                     TEMPORARY RESTRAINING ORDER
                                                    TEMPORARY RESTRAINING ORDER
                                                                                                                                     PROTECTIVE ORDER (FAMILY CODE)
CertifiedDocumentNumber:90502926-Page2of2




                O                                                                                                                    PROTECTIVE ORDER (CIVIL CODE)
                 tic
                 ett BILL OF DISCOVERY:
                                                         ORDER TO:                                                                   POSSESSION (PERSON)
      a,                                                                                  (specify)                                  POSSESSION (PROPERTY)

                                                         MOTION TO:
      0
      a,                                                                                  (specify)
                                                                                                                                     SCIRE FACIAS
                                                                                                                                     SEQUESTRATION
                                                                                                                                     SUPERSEDEAS



                 O

      -o

                                                                                                                Page 2 of 2

                                                      7,1110   -4   n   /nn
              Case 4:20-cv-01976 Document 1-1 Filed on 06/04/20 in TXSD Page 21 of 21




     I, Marilyn Burgess, District Clerk of Harris 11 111
     County, Texas certify that this is a true and El 111
     correct copy of the original record filed and or 0 0
     recorded in my office, electronically or hard 0 0
     copy, as it appears on this date. 0 0
     Witness my official hand and seal of office
     this June 4, 2020


     Certified Document Number.
                        Number:        90502926 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated E El
           are valid. If there is a question regarding the validity of this document and or seal E El
documents am
please e-mail support@hcdistrictclerk.com
